Citation Nr: 1638366	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the matter is currently with the RO in Baltimore, Maryland.   

In July 2012 and July 2015, the Board remanded the Veteran's claim for further development.

In a December 2012 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's initial rating for his service-connected acne to 10 percent disabling, effective October 1, 2006.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This issue, therefore, remains in appellate status.


FINDINGS OF FACT

1.  Prior to May 9, 2009, the Veteran's service-connected acne was not manifested by deep acne affecting 40 percent or more of the face and neck; and was not manifested by two or more characteristics of disfigurement.

2.  From May 9, 2009, the Veteran's service-connected acne was manifested by no more than two characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Prior to May 9, 2009, the criteria for an initial disability rating in excess of 10 percent for service-connected acne are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7828 (2015).

2.  From May 9, 2009, the criteria for a 30 percent disability rating, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.655(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim, he has not alleged that VA has not fulfilled its duty notify or assist, and review of the record fails to reveal any deficiency in that regard.  Therefore, the Board will proceed to its adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

Where an award of service connection for disability has been granted, and the assignment of the initial disability rating is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  "Staged ratings" are appropriate when distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In making all determinations, the Board must fully consider the veteran's assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistencies in statements, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's service-connected acne is assigned a 10 percent disability rating under Diagnostic Code 7828.  See 38 C.F.R. § 4.118.  

Under Diagnostic Code 7828, a 10 percent rating is warranted for deep acne, defined as deep inflamed nodules and pus-filled cysts, affecting less than 40 percent of the face and neck, or deep acne affecting areas other than the face and neck.  A 30 percent rating is warranted for deep acne covering more than 40 percent or more of the face or neck.  Alternatively, acne can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, burn scars of the head, face, or neck; scars of the head, face, or neck; or other disfigurement of the head, face, or neck warrant a 10 percent evaluation when one characteristic of disfigurement is present. A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement. A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. A rating of 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Pertinent evidence includes the Veteran's service treatment records, an August 2006 VA examination, a May 2009 VA examination, and his own statements.

A March 2006 service treatment record noted that the Veteran had multiple papules and scarring on his bilateral cheeks and chin, and that approximately 40 percent of his face was covered.

In a June 2006 Report of Medical History, the Veteran stated that his acne with facial scarring covered approximately 50 percent of his face, and that he used minocycline and Retin A to treat his condition.

In August 2006, the Veteran underwent a VA examination. The examiner noted that the acne began when the Veteran was thirteen years old, and that it was aggravated by his military service.  The examiner noted that treatment included topical and oral medications, and that the Veteran's acne flared once every two to three months.  He reported that, during flare-ups, he developed one or two large cystic legions.  The Veteran denied any functional impact on his ability to work; but reported that his acne and scarring was cosmetically troubling.  Upon examination, many flesh colored one to two millimeter depressed scars primarily on his cheeks were noted, along with one cystic lesion on the left check, and two to three erythematous papules on the cheeks as well.  The examiner noted that the Veteran's facial acne and scarring covered only 30 percent of his exposed skin, and five percent of the total body surface.

In a statement received in March 2009, the Veteran argued that his service-connected acne warranted a 30 percent rating under Diagnostic Code 7828 because his acne was both deep and affected more than 40 percent of his face.  Moreover, he argued that he warranted a separate 30 percent rating under Diagnostic Code 7800 for multiple characteristics of disfigurement to his face, including a scar that measured at least one-quarter inch wide at the widest part, surface contour of scar elevated or depressed on palpation, and abnormal skin texture in an area exceeding six square inches.

In May 2009, the Veteran underwent another VA examination.  His symptoms included pustules, blackheads, and scarring.  The examiner noted that treatment involved both systemic therapy and topical therapy, but that neither was a corticosteroid or immunosuppressive.  Upon examination, the examiner noted that his acne was superficial with comedones, papules, pustules, and superficial cysts.  The examiner noted that less than 40 percent of the Veteran's face and was affected and that no other areas were affected.  The examiner noted that the extent of his acne was very minimal, and that it affected a small portion of his face with comedones lesional.  Overall, the examiner noted that less than five percent of the exposed area was affected, and less than five percent of the total body area was affected.  With regard to his scarring, the examiner noted multiple "ice pick" scars in the upper malar facial skin which were very superficial and shallow, and ranged in size from one millimeter to four millimeters.  His scars were not tender on palpation.  The examiner noted two characteristics of disfigurement: adherence to the underlying tissue and depression of the scar.  There was no evidence of underlying soft tissue damage, skin ulceration or breakdown over the skin, underlying tissue loss, elevation of the scar, discoloration, abnormal texture, or induration or inflexibility.  Finally, the examiner noted that there was no functional limitation caused by the Veteran's scars.

The Board notes that, although the Veteran's most recent examination was in May 2009, more than six years ago, and there are no post-service treatment records discussing the nature and severity of his service-connected acne, the Veteran has not identified any pertinent outstanding treatment records.  Furthermore, in the July 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to address the nature and severity of his service-connected acne.  On October 2, 2015, the AOJ initiated an examination request at the Washington, D.C. VA Medical Center (VAMC).  On November 2, 2015, the Washington, D.C. VAMC indicated that he failed to appear for the examiner which was scheduled for October 31, 2015.  

Under VA regulations, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the shall be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  The November 2015 supplemental statement of the case notified the Veteran and his representative of the requirements of 38 C.F.R. § 3.655.  In the July 2016 appellate brief, the Veteran's representative acknowledged that he did not attend the October 2015 VA examination; however, neither the Veteran nor his representative have given a reason as to why he failed to report for the October 2015 VA examination or that he had good cause for missing the examination.  Furthermore, the Veteran and his representative have not indicated that he missed the examination due to a lack of notice.  Therefore, the Board finds that good cause has not been demonstrated for the failure to report for the October 2015 VA examination, and his claim for an initial rating in excess of 10 percent for his service-connected acne will be rated based on the evidence of record.  Id.

The Board finds that evidence of record does not support an initial rating in excess of 10 percent prior to May 9, 2009.  With regard to rating criteria under Diagnostic Code 7828, his service-connected acne was not manifested by deep acne covering more than 40 percent or more of the face or neck.  The Board notes that the March 2006 service treatment record noted that his acne covered approximately 40 percent of his face; however, later evaluations show it to be less than that, and no post service medical records, which is the period for which compensation is paid, show the condition affecting 40 percent or more of the face.  Therefore, an increased rating under Diagnostic Code 7828 is not indicated.   

The Board notes that, in his March 2009 statement, the Veteran characterized his acne as deep and argued that more than 40 percent of his face was affected.  The Board recognizes that, as a medical doctor, the Veteran has medical knowledge beyond that of a lay person.  However, his statements are inconsistent with contemporaneous medical evidence including the August 2006 and May 2009 VA examinations which both found that his acne affected less than 40 percent of his face, and the May 2009 VA examination which specifically noted that his acne was only superficial.  In assigning probative value to representations from a Veteran, VA may consider self-interest and consistency with other evidence of record.  There is obvious self-interest present and virtually all the other pieces of evidence addressing the question fail to show coverage of 40 percent or more of the face, and even the one suggesting coverage to that extent, is qualified by indicating it was only approximately 40 percent.  As such, the Board concludes that the condition is shown to affect less than 40 percent of the Veteran's face.      

Moreover, prior to May 9, 2009, the Board finds that he is not entitled to a separate rating under Diagnostic Code 7800.  The Board notes that the August 2006 VA examination noted depressed scarring, which is one of the characteristics of disfigurement under Diagnostic Code 7800; however, acne is to be rated under Diagnostic Code 7828 or Diagnostic Code 7800, depending on the predominant disability, not both.  A separate 10 percent rating under Diagnostic Code 7800 would be tantamount to pyramiding as it would be compensating the Veteran twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  Moreover, there is no credible evidence suggesting that more than one characteristics of disfigurement manifested prior to May 9, 2009, warranting a higher rating under Diagnostic Code 7800.  Once again, the Board notes the Veteran's March 2009 statement; however, as noted above, the Board finds that the statements are outweighed by the other evidence.  Specifically, while the evidence indicates the Veteran's scars are depressed, the August 2006 VA examination report showed that the Veteran's scars were only one to two millimeters, and the May 2009 VA examination report indicated that the texture of his skin was normal.  

With regard to the period beginning May 9, 2009, the Board finds that the Veteran's acne is most appropriately rated under Diagnostic Code 7800, and that a 30 percent rating under that diagnostic code is warranted.  In this regard, the May 2009 VA examination noted that his acne was only superficial, affecting less than 40 percent of his face and neck, and that the extent of his acne was very minimal, affecting only a small portion of his face.  However, with regard to the residual scarring, the examiner noted multiple ice pick scars.  The examiner also noted scarring that was adherent to the underlying tissue, as well as depressed scarring, both of which are characteristics of disfigurement under Diagnostic Code 7800.  Thus, it appears that the residual scarring from his acne is the predominant disability.  Therefore, because the evidence of record indicates that his acne caused two characteristics of disfigurement since May 9, 2009, the Board finds that the Veteran's acne and its residuals best rated under Diagnostic Code 7800 and warrants a 30 percent rating, but no higher.

However, higher ratings are not available under any other potentially applicable code because the evidence fails to demonstrate painful and/or unstable scars, warranting a rating under Diagnostic Code 7804; or scars that are not located on the head, face or neck, warranting a rating under Diagnostic Codes 7801 or 7802.  Additionally, there is no evidence that these scars result in any functional impairment, warranting a rating under Diagnostic Code 7805.  As noted above, during the August 2006 VA examination, the Veteran denied any functional effects, and the May 2009 VA examination report indicates that his acne did not cause any functional limitations.  Thus, additional or higher ratings for the Veteran's acne under these diagnostic codes are not warranted.

Therefore, after granting the Veteran every benefit of the doubt, the Board finds that a 30 percent disability rating, but no higher, is warranted from May 9, 2009, under Diagnostic Code 7800 for his service-connected acne.  However, for the period prior to May 9, 2009, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  As the preponderance of the evidence is against any further increased or "staged" ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the symptoms and manifestations of the Veteran's service-connected acne are contemplated by the schedular rating criteria and, therefore, no referral for extraschedular consideration is required.  Specifically, the rating criteria contemplate the Veteran's symptoms including scarring, papules, pustules, blackheads, and lesions.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.

Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part of the claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, there is no specific evidence or allegation that the Veteran's acne or residual scarring renders him unable to secure or follow a substantially gainful occupation.  Therefore, any further consideration of a TDIU in connection with the claim on appeal is not warranted.


ORDER

Prior to May 9, 2009, an initial disability rating in excess of 10 percent for acne is denied.

Effective May 9, 2009, a 30 percent disability rating, but no higher, for acne is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


